[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 661 
A proceeding was commenced before the board of control, under Sections 6635 et seq., L. O. L., to determine the relative rights of the users of the water of Chewaucan River in Lake County. Responding to the notice of the board issued by virtne of Section 6636, ninety-nine users of the water filed their claims before the board. Some thirty notices of contest were also filed before that body and after the hearings and examinations provided for by the statute the record thus made up by the board was filed in the Circuit Court of Lake County. A date for hearing the same was fixed *Page 662 
by the court and notice thereof was given to all the claimants who had appeared in the proceeding. After hearing the parties and taking further evidence the Circuit Court modified the findings of the board and entered a decree accordingly. From this decree and the whole thereof the Northwest Townsite Company and the Portland Irrigation Company, parties appearing both before the board and the Circuit Court, have separately appealed. Neither of them served its notice of appeal upon the other appellant nor on all of the individuals who appeared before the board and the Circuit Court. In fact, there are about seventy claimants and parties to the record in the Circuit Court upon whom no such notice has been served by anyone.
Some of the parties upon whom that paper was served have moved to dismiss the appeal on the ground that it was not served upon the other parties to the record before the Circuit Court named in the motion. Another ground of dismissal specified by another motion is that the notice does not contain the names of the parties to the suit and that there is nothing in the paper itself to show that the one promulgating it was a party to the proceeding at any stage. Separate motions were made on behalf of certain individuals who were not made parties to the proceeding at any stage and applied to this court for the first time for leave to intervene and dismiss the appeal of the Portland Irrigation Company on the ground that they had entered into contract with that concern to buy land included in a certain irrigation project and were induced to do so by sundry representations that ample water rights were appurtenant to the tracts which they had contracted to buy, but that said statements were untrue and amounted to fraud upon them. These matters appeared by affidavit filed in this court and *Page 663 
the affiants move to dismiss the appeal on the ground that the prolongation of the litigation involved would defer their settlement with the company with which they had contracted. We also have a brief emanating from the office of the Attorney General and that of the state desert land board, as amici curiae, resisting the motion to dismiss the appeals, contending that the award of water to the parties to this proceeding will materially interfere with proposed irrigation projects contemplated by the state authorities.
APPEALS DISMISSED.